PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $8,280.00 plus interest in the amount of $849.00 for providing services as a Lasix Veterinarian to respondent at the Mountaineer Racetrack. The documentation for the services provided by claimant during the period June 1, 1999, through March 31, 2001, was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount claimed including interest, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
The Court, having reviewed this claim, notes that the claim includes $849.00 in interest which is agreed to by the parties. However, WV Code §4-2-12 states, in part, as follows: “In determining the amount of a claim, interest shall not be allowed unless the claim is based upon a contract which specifically provides for the payment of interest.” Therefore, the Court is of the opinion that it has no legal basis for including interest in the award in this claim.
In view of the foregoing, the Court is of the opinion to- and does make an award to claimant in the amount of $8,280.00.
Award of $8,280.00.